The opinion of the Court was delivered by
Mr. Chiee Justice Gary.
This is an action to partition the land described in the complaint, which formerly belonged to U. W. Jefcoat, who died intestate on the 6th day of January, 1914. He and his wife, Caroline Jefcoat, who died on the 28th day of November, 1914, were formally married in 1886. Prior to her death she conveyed all her right, title, and interest in the said land to her son, Thomas Jefcoat. The plaintiff was the only child born after their formal marriage in 1886. Several other children were born unto them prior to 1886.
His Honor, the Circuit Judge, states that the only question in the case is whether U. W. Jefcoat and his wife, Caroline Jefcoat, contracted a legal marriage at the time they began to live together as man and wife; and he found, as a fact, that they then entered into a valid contract of marriage. The plaintiff appealed from said finding. She has failed to satisfy this Court that such finding was erroneous, and the judgment of the Circuit Court is, therefore, affirmed.